UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4029


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LARENTO VALENTINO GRADY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Fox, Senior District Judge. (4:16-cr-00012-F-1)


Submitted: June 22, 2017                                          Decided: June 26, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac, Assistant Federal Public
Defender, Raleigh, North Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larento Valentino Grady appeals his 151-month sentence imposed following his

guilty plea to distributing cocaine base, in violation of 21 U.S.C. § 841 (2012), and

possessing a firearm as a convicted felon and aiding and abetting, in violation of

18 U.S.C. §§ 2, 922(g) (2012). Grady’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that there are no meritorious issues for appeal

but questioning whether the district court erred in sentencing Grady as a career offender

under the Sentencing Guidelines.     Grady was notified of his right to file a pro se

supplemental brief but has not done so. The Government moves to dismiss the appeal

pursuant to the appeal waiver provision in Grady’s plea agreement. For the reasons that

follow, we grant the Government’s motion and dismiss the appeal.

      We review de novo the validity and effect of an appeal waiver. United States v.

Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012). “[W]e will enforce the waiver if it is

valid and the issue appealed is within the scope of the waiver.” United States v. Adams,

814 F.3d 178, 182 (4th Cir. 2016). A waiver is valid if, in view of the totality of the

circumstances, the defendant entered it knowingly and intelligently. United States v.

Davis, 689 F.3d 349, 355 (4th Cir. 2012). “Generally, if a district court questions a

defendant regarding the waiver of appellate rights during the [Fed. R. Crim. P.] 11

colloquy and the record indicates that the defendant understood the full significance of

the waiver, the waiver is valid.” United States v. Copeland, 707 F.3d 522, 528 (4th Cir.

2013) (internal quotation marks omitted).



                                            2
      Our review of the plea agreement and the transcript of the Rule 11 colloquy leads

us to conclude that Grady knowingly and intelligently waived his right to appeal. The

sentencing challenge Grady raises on appeal falls squarely within the scope of the waiver.

Grady contends that the Government’s motion to dismiss is premature in light of our

obligation to review the record under Anders. However, we have thoroughly reviewed

the record in accordance with Anders and have identified no potentially meritorious

issues that would fall outside the waiver’s broad compass. See United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005) (describing nonwaivable issues). Accordingly, we

dismiss the appeal.

      This court requires that counsel inform Grady, in writing, of the right to petition

the Supreme Court of the United States for further review. If Grady requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Grady.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.


                                                                             DISMISSED




                                            3